PER CURIAM.
On the authority of United States v. Firchau, Or., 380 P.2d 800, the judgment is reversed. The cause is remanded for determination and entry of judgment in favor of the United States. The amount, of the judgment shall be determined by first doubling the amount of actual damages suffered as the result of the trespass, and deducting from such doubled damages, in mitigation thereof, allowance for such salvage as the United States, by its own diligence, realized, or could have realized. The fact, if it is a fact, that, the United States could have salvaged all' or most of the cut timber at a value equaling or exceeding the stumpage value of such timber, is without relevance in determining the amount of actual damages resulting from the trespass, but is to be considered only with regard to the question of mitigation after actual damages have been ascertained and doubled.